DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sassiat et al. (US 2014/0264349) in view of in view of Su et al. (US 2012/0270411), Hsieh et al. (US 2018/0174904) and “Introduction to Microfabrication” by Sami Franssila.
Regarding claim 1, Sassiat et al. disclose 
providing a substrate (101) comprising a surface;
 depositing a first dielectric layer (bottom half of 104) and a second dielectric layer (top half of 104)  over the substrate; 
forming a dummy gate electrode (105)[dummy gate, 0058] over the second dielectric layer; forming a gate spacer (107) surrounding the dummy gate electrode [0048]; 
forming lightly-doped source/drain (LDD) (extension region, 108E)[0049, 0073](fig. 1B) regions in the substrate on two sides of the gate spacer; 
forming source/drain regions (108D, fig 1C)[0051] in the respective LDD regions; removing the dummy gate electrode to form a replacement gate [0058, dummy gate replaced at later stage (i.e. after source/drain region formation)]; 
and performing a first treatment by introducing (220) a trap-repairing element (fluorine), [0061] into at least one of the gate spacer the surface and the LDD regions  before the forming of the source/drain regions (fig. 2a). 
Sassiat et al. fails to disclose performing a first treatment by introducing a trap-repairing element, into the first and second dielectric.
Su et al. disclose performing a first treatment by introducing a trap-repairing element (nitrogen), into the first (lower portion of dielectric layer) and second (upper portion of dielectric layer) dielectric [0025].
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Sassiat, and Su et al. because the trap repairing element will lower the trap density in the gate dielectric [Su et al., 0025] compared to the conventional methods of forming a gate dielectric. 
Sassiat fails to disclose forming an inter-layer dielectric (ILD) layer over the replacement gate.
Hsieh et al. disclose replacement gate replacing the dummy gate [0012] and forming an inter-layer dielectric (ILD) (64) layer over the replacement gate (figs. 7-25).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teaching of Sassiat et al.  and Hsieh et al. because the ILD would allow multiple level of metalliztion which would allow one to route signals over transistors and reduce the area needed for wiring ( p 357 “Introduction to Microfabrication” by Sami Franssila). 

	Regarding claim 2, Sassiat et al.  disclose depositing a gate electrode layer (105) over the second dielectric layer (104); and patterning the gate electrode layer and the second dielectric layer into the dummy gate electrode subsequent to the first treatment [0047]. 
	Regarding claim 3, Su et al. disclose the first treatment comprises using a nitrogen plasma to introduce nitrogen into the second dielectric layer [0011, 0020](102)(fig 1). 
	
	Regarding claim 8, Wu disclose Su et al. disclose the same  first treatment so one would expect the same results, such as the first treatment increases a density of the second dielectric layer.
	Regarding claim 9, Su et al. disclose performing an anneal operation (104) (fig. 1) subsequent to the first treatment. 
	Regarding claim 10, Su et al. disclose the same first treatment therefore one would expect the same results such as a nitrogen concentration of 1% to 10%. 
	Regarding claim 14, Sassiat et al.  disclose a gate spacer (107)[0048] on the dummy gate electrode and a third dielectric layer (113)[0051] covering the gate spacer.

Claim  7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sassiat et al. (US 2014/0264349) in view of in view of Su et al. (US 2012/0270411), Hsieh et al. (US 2018/0174904) and “Introduction to Microfabrication” by Sami Franssila as applied to claim 1 above and further in view of Wu (US Patent 9,356,120).
The combination of  Sassiat et al. Su et al. Hsieh et al. and Franssila teach the invention supra. 
The combination of Sassiat et al. Su et al. Hsieh et al. and Franssila fails to disclose a first dielectric and a second dielectric over a substrate and pattererned with the dummy gate.
Wu discloses a first dielectric (203) and a second (high-k) dielectric (205) over a substrate and pattererned with the dummy gate (figs 3-4). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Sassiat and Wu, because the high-k dielectric allows increased gate capacitance without the associated leakage effects (see https://en.wikipedia.org/wiki/High-%CE%BA_dielectric).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sassiat et al. (US 2014/0264349) in view of Wu (US Patent 9,356,120), Su et al. (US 2012/0270411),  Hsieh et al. (US 2018/0174904) and “Introduction to Microfabrication” by Sami Franssila.
 Regarding claim 15 Sassiat et al. disclose providing a substrate(101)  comprising a surface; 
depositing a dielectric layer (104) over the substrate; 
forming a dummy gate electrode (105)[dummy gate, 0058] over the dielectric layer; 
forming a gate spacer (107) to surround the dummy gate electrode; 
forming lightly-doped source/drain (LDD) (extension region, 108E)[0049, 0073](fig. 1B)  regions in the substrate on two sides of the gate spacer; 
forming source/drain regions in the respective LDD regions; 
forming a replacement gate and removing the dummy gate electrode[0058, dummy gate replaced at later stage (i.e. after source/drain region formation)].
Sassiat fails to disclose a high k dielectric.
Wu discloses a high k dielectric (205) formed and pattererned with the dummy gate (figs 3-4). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Sassiat and Wu, because the high-k dielectric allows increased gate capacitance without the associated leakage effects (see https://en.wikipedia.org/wiki/High-%CE%BA_dielectric).
Sassiat et al. fails to disclose performing a first treatment by introducing a trap-repairing element, into the first and second dielectric.
Su et al. disclose performing a first treatment by introducing a trap-repairing element (nitrogen), into the first (lower portion of dielectric layer) and second (upper portion of dielectric layer) dielectric [0025].
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Sassiat, and Su et al. because the trap repairing element will lower the trap density in the gate dielectric [Su et al., 0025] compared to the conventional methods of forming a gate dielectric. 

Sassiat fails to disclose forming contact plugs to electrically couple to the replacement gate and the source/drain regions. 
Hsieh et al. disclose forming contact plugs (60, 98) to electrically couple to the replacement gate and the source/drain regions (fig 25).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teaching of Sassiat et al.  and Hsieh et al. because the plugs and the ILD would allow multiple level of metalliztion which would allow one to route signals over transistors and reduce the area needed for wiring ( p 357 “Introduction to Microfabrication” by Sami Franssila). 
Allowable Subject Matter
Claim 20 is allowed.
Claims 4-6, 11-13, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817